DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 7, 8, 11-15, and 17-19 are objected to because of the following informalities:  
Claim 7 recites “the proximal end” in lines 14-15. Applicant should amend this to read “the proximal end of the compressible sleeve” to clarify which proximal end is being referred to.  
Claims 8, 11-15, and 17-19 are objected to as they depend from an objected-to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 8, 11-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the distal end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the proximal end" in line 6 and in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the grip" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the proximal end of the introducer element" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 depends from claim 9, which was canceled. It will be assumed that claim 19 is intended to depend from claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 8, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher et al. (US 2015/0343179 A1, hereinafter ‘Schumacher’).
As to claim 7, Schumacher discloses an introducer (see Fig. 18), comprising: an introducer element (see annotated Fig. 18 below), comprising: a blunt tube (annotated), the blunt tube comprising a distal opening and configured for insertion within a catheter adapter (114), wherein the blunt tube comprises a first outer diameter; a base (see annotated Fig. 18 below) disposed between the distal end and the proximal end (it is believed that these are intended to refer to a distal end and proximal end of the introducer element – see annotated Fig. 18), wherein the base is configured to insert into the catheter adapter (see Fig. 18), wherein the base is generally cylindrical and comprises a second outer diameter that is greater than the first outer diameter (see Fig. 18), wherein the blunt tube extends distally from the base such that a stepped surface is formed between the blunt tube and the base (see annotated Fig. 18); a pathway extending through the proximal end, the base, and the distal opening (see Fig. 18); and a compressible sleeve (130) comprising a distal end and a proximal end, wherein 

    PNG
    media_image1.png
    717
    580
    media_image1.png
    Greyscale

As to claim 8, Schumacher discloses the introducer of claim 7, wherein the proximal end of the introducer element further comprises a connector (outer portion of pressure screw – see annotated Fig. 18 above) coupled to the base and configured to couple the introducer to the catheter adapter 
As to claim 18, Schumacher discloses the introducer of claim 8 as described above, and further wherein the connector is configured to be coupled to a port of the catheter adapter (see Fig. 18 and para 0095, 0101, 0108, 0112, 0123; the examiner is interpreting the connector of Schumacher to be “coupled to” a port at the proximal end of catheter adapter 114 as the entire introducer element is coupled to the proximal end of 114). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Goral et al. (US 9,545,495 B2, hereinafter ‘Goral’).
As to claim 11, Schumacher discloses the introducer of claim 7 as described above, but is silent to wherein the introducer element further comprises a fluid seal configured to prevent fluid from entering the distal opening of the tube, wherein the fluid seal extends over the tube and contacts the stepped surface.
Goral discloses a fluid seal (seal member 18) to prevent fluid from entering a distal opening of a tube (labeled as 95 in Fig. 2), wherein the fluid seal extends over the tube and contacts a stepped surface (shoulder 190) (see Fig. 2, proximal end 77 of seal member abuts shoulder 190).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schumacher in view of Goral such that the introducer element further comprises a fluid seal configured to prevent fluid from entering the distal opening of the tube, wherein the fluid seal extends over the tube and contacts the stepped surface. One would have been 

As to claim 12, Schumacher in view of Goral teaches the introducer of claim 11 as described above. Schumacher is silent to the limitations of claim 12 however Goral further teaches wherein the fluid seal comprises an elastomeric cover (see Fig. 2 and paragraphs beginning line 7 col. 5, line 48 col. 13 and line 18 col. 16).

As to claim 17, Schumacher in view of Goral teaches the introducer of claim 11 as described above. Schumacher is silent to wherein the fluid seal comprises a slit by which the fluid seal may be penetrated, however Goral teaches wherein its fluid seal (18) comprises a slit (82) by which the fluid seal may be penetrated (see Figs. 1-2, paragraph beginning line 48 col. 7). It would have been obvious to one having ordinary skill in the art, when modifying Schumacher, to further do so such that the fluid seal comprises a slit by which the fluid seal may be penetrated. One would have been motivated to do so in order to prevent unwanted fluid travel through the fluid seal (i.e. before penetration of the seal) (see Figs. 1-2, line 48 col. 7 through line 30 col. 8 of Goral).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Goral as applied to claim 11 above, and further in view of Stout et al. (US 2011/0160662 A1, cited previously and hereinafter 'Stout').
As to claim 13, Schumacher in view of Goral teaches the introducer of claim 11 as described above, but is silent to wherein the fluid seal comprises an antimicrobial agent.
Stout discloses a fluid seal that comprises an antimicrobial agent (para 0118).
It would have been obvious to one having ordinary skill in the art to modify Schumacher/Goral with Stout such that the fluid seal comprises an antimicrobial agent. One would have been motivated to do so in order to maintain sterility of the fluid seal (see para 0118 of Stout).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Goral as applied to claim 11 above, and further in view of Teoh (US 2016/0331937 A1, hereinafter ‘Teoh’)
As to claim 14, Schumacher in view of Goral teaches the introducer of claim 11 as described above, but is silent to wherein the introducer element further comprises a valve positioned within the pathway.
Teoh discloses an introducer element (see annotated Figs. below) comprising a valve (34) positioned within a pathway of the introducer element.

    PNG
    media_image2.png
    728
    454
    media_image2.png
    Greyscale

.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Barker et al. (US 2002/0045643 A1, cited previously and hereinafter ‘Barker’).
As to claim 15, Schumacher discloses the introducer of claim 7 as described above, but is silent to wherein an inner surface of the distal opening is tapered inwardly in a distal direction such that the inner surface is configured to guide the catheter distally through the tube and into the catheter adapter.
Barker discloses a guide 352 used to guide a wire into an interior of a connector hub 350. An inner surface of the guide 352 is tapered inwardly in a distal direction such that the inner surface is configured to guide the wire distally through the guide and into a catheter assembly (see para 0083, 0091, Fig. 12 of Barker).
It would have been obvious to one having ordinary skill in the art to modify Schumacher in view of Barker such that an inner surface of the distal opening is tapered inwardly in a distal direction such that the inner surface is configured to guide the catheter distally through the tube and into the catheter adapter. One would have been motivated to do so in order to facilitate insertion of objects through the distal opening of the tube (see para 0083, 0091, Fig. 12 of Barker).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Cabrera et al. (US 2015/0360005 A1, hereinafter 'Cabrera').
As to claim 19, Schumacher discloses the introducer of claim 7 as described above, but is silent to wherein the distal opening of the catheter is disposed within the sleeve.
	Cabrera discloses wherein a distal opening of a cannula 4 is disposed within a sleeve (flexible billows tube 3) (see Fig. 6 of Cabrera).
.

Response to Arguments
Applicant’s arguments with respect to each of the claims have been considered but are moot because the arguments do not apply to the rejections being used in the current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783